Exhibit 10.5

 

4181 Ruffin Rd., San Diego, CA

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HUB ACQUISITION TRUST,

 

as Seller,

 

and

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

June 14, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

1.1

Agreement

1

1.2

Business Day

1

1.3

Closing

1

1.4

Closing Date

1

1.5

Existing Survey

1

1.6

Existing Title Policy

2

1.7

Improvements

2

1.8

Land

2

1.9

Leases

2

1.10

Other Property

2

1.11

Permitted Exceptions

2

1.12

Property

2

1.13

Purchase Price

2

1.14

Purchaser

3

1.15

Rent Roll

3

1.16

Seller

3

1.17

Title Company

3

1.18

Update

3

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

4

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

4

3.1

Title

4

3.2

No Other Diligence

5

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

6

4.1

Closing Documents

6

4.2

Title Policy

7

4.3

Environmental Reliance Letters

7

4.4

Condition of Property

7

4.5

Other Conditions

7

 

 

 

SECTION 5.

CONDITIONS TO SELLER’ OBLIGATION TO CLOSE

8

5.1

Purchase Price

8

5.2

Closing Documents

8

5.3

Other Conditions

8

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

8

6.1

Status and Authority of the Seller, Etc.

8

6.2

Action of the Seller, Etc.

8

6.3

No Violations of Agreements

8

6.4

Litigation

9

 

i

--------------------------------------------------------------------------------


 

6.5

Existing Leases, Etc.

9

6.6

Agreements, Etc.

10

6.7

Not a Foreign Person

10

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

11

7.1

Status and Authority of the Purchaser

12

7.2

Action of the Purchaser

12

7.3

No Violations of Agreements

12

7.4

Litigation

12

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

13

8.1

Approval of Agreements

13

8.2

Operation of Property

13

8.3

Compliance with Laws, Etc.

13

8.4

Compliance with Agreements

13

8.5

Notice of Material Changes or Untrue Representations

13

8.6

Insurance

13

8.7

Cooperation

13

8.8

Approval of 2011 Capital Expenditure Budget

13

 

 

 

SECTION 9.

APPORTIONMENTS

14

9.1

Real Property Apportionments

14

9.2

Closing Costs

16

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

17

10.1

Casualty

17

10.2

Condemnation

17

10.3

Survival

18

 

 

 

SECTION 11.

DEFAULT

18

11.1

Default by the Seller

18

11.2

Default by the Purchaser

18

 

 

 

SECTION 12.

MISCELLANEOUS

18

12.1

Allocation of Liability

18

12.2

Brokers

19

12.3

Publicity

19

12.4

Notices

19

12.5

Waivers, Etc.

21

12.6

Assignment; Successors and Assigns

21

12.7

Severability

21

12.8

Counterparts, Etc.

22

12.9

Performance on Business Days

22

12.10

Attorneys’ Fees

22

12.11

Section and Other Headings

22

12.12

Time of Essence

22

12.13

Governing Law

23

12.14

Arbitration

23

12.15

Like Kind Exchange

24

12.16

Recording

24

 

ii

--------------------------------------------------------------------------------


 

12.17

Non-liability of Trustees of Seller

24

12.18

Non-liability of Trustees of Purchaser

24

12.19

Waiver

25

12.20

Further Assurances

25

12.21

Financials

25

12.22

State Specific Provisions

25

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of June 14, 2010, by and between HUB
ACQUISITION TRUST, a Maryland real estate investment trust (the “Seller”), and
GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.                            DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1                                 “Agreement”  shall mean this Purchase and
Sale Agreement, together with any exhibits and schedules attached hereto, as it
and they may be amended from time to time as herein provided.

 

1.2                                 “Business Day”  shall mean any day other
than a Saturday, Sunday or any other day on which banking institutions in The
Commonwealth of Massachusetts are authorized by law or executive action to
close.

 

1.3                                 “Closing”  shall have the meaning given such
term in Section 2.2.

 

1.4                                 “Closing Date”  shall have the meaning given
such term in Section 2.2.

 

1.5                                 “Existing Survey”  shall mean the existing
ALTA survey of the Property.

 

--------------------------------------------------------------------------------


 

1.6                                 “Existing Title Policy”  shall mean the
existing title insurance policy for the Property.

 

1.7                                 “Improvements”  shall mean, the Seller’s
entire right, title and interest in and to the existing office buildings,
fixtures and other structures and improvements situated on, or affixed to, the
Land.

 

1.8                                 “Land”  shall mean, the Seller’s entire
right, title and interest in and to (a) the parcel(s) of land described in
Schedule A hereto, together with (b) all easements, rights of way, privileges,
licenses and appurtenances which the Seller may own with respect thereto.

 

1.9                                 “Leases”  shall mean the leases identified
in the Rent Roll and any other leases hereafter entered into in accordance with
the terms of this Agreement.

 

1.10                           “Other Property”  shall mean the Seller’s entire
right, title and interest in and to (a) all fixtures, machinery, systems,
equipment and items of personal property owned by the Seller and attached or
appurtenant to, located on and used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any, and (b) all
intangible property owned by the Seller arising from or used in connection with
the ownership, use, operation or maintenance of the Land or Improvements, if
any.

 

1.11                           “Permitted Exceptions”  shall mean, collectively,
(a) liens for taxes, assessments and governmental charges not yet due and
payable or due and payable but not yet delinquent; (b) the Leases; (c) the
exceptions to title set forth in the Existing Title Policy; (d) all matters
shown on the Existing Survey, and (e) such other nonmonetary encumbrances with
respect to the Property as may be shown on the Update which are not objected to
by the Purchaser (or which are objected to, and subsequently waived, by the
Purchaser) in accordance with Section 3.1.

 

1.12                           “Property”  shall mean, collectively, all of the
Land, the Improvements and the Other Property.

 

1.13                           “Purchase Price”  shall mean Sixteen Million Four
Hundred Eighty-One Thousand Eight Hundred Fifty Dollars ($16,481,850).

 

2

--------------------------------------------------------------------------------


 

1.14                           “Purchaser”  shall have the meaning given such
term in the preambles to this Agreement, together with any permitted successors
and assigns.

 

1.15                           “Rent Roll”  shall mean Schedule B to this
Agreement.

 

1.16                           “Seller”  shall have the meaning given such term
in the preambles to this Agreement, together with any permitted successors and
assigns.

 

1.17                           “Title Company”  shall mean Stewart Title
Guaranty Company.

 

1.18                           “Update”  shall have the meaning given such term
in Section 3.1.

 

SECTION 2.                            PURCHASE AND SALE; CLOSING.

 

2.1                                 Purchase and Sale.  In consideration of the
payment of the Purchase Price by the Purchaser to the Seller and for other good
and valuable consideration, the Seller hereby agrees to sell to the Purchaser,
and the Purchaser hereby agrees to purchase from the Seller, the Property for
the Purchase Price, subject to and in accordance with the terms and conditions
of this Agreement.

 

2.2                                 Closing.  The purchase and sale of the
Property shall be consummated at a closing (the “Closing”) to be held at the
offices of Sullivan & Worcester LLP, One Post Office Square, Boston,
Massachusetts, or at such other location as the Seller and the Purchaser may
agree, at 10:00 a.m., local time, on July 16, 2010, as the same may be
accelerated or extended pursuant to this Section 2.2 (the “Closing Date”).

 

Notwithstanding the foregoing, either party may accelerate the Closing Date, by
giving not less than ten (10) Business Days prior written notice (an
“Acceleration Notice”) to the other, in which event the Closing Date shall be
the date set forth in such Acceleration Notice, unless the party receiving the
Acceleration Notice gives written notice (a “Rejection Notice”) to the other
within five (5) Business Days after its receipt of the Acceleration Notice,
which Rejection Notice either objects to the accelerated date set forth in the
Acceleration Notice or proposes an alternative accelerated date acceptable to
the other party.  In the event that any party shall give a Rejection Notice, the
Closing Date shall either be not accelerated and shall occur as set forth in the
first paragraph of this Section

 

3

--------------------------------------------------------------------------------


 

2.2 or accelerated to such proposed alternative accelerated Closing Date;
provided, however, that the Seller shall have the right to give a Rejection
Notice only if the acceleration of the Closing Date will adversely effect the
Seller’s ability to conclude a like kind exchange pursuant to Section 12.15, and
the Purchaser shall have the right to give a Rejection Notice only if the
acceleration of the Closing Date will adversely effect any financing of the
acquisition.

 

In addition, the Purchaser may extend the Closing Date for up to one hundred
eighty (180) days (but no later than March 31, 2011), by giving not less than
ten (10) Business Days prior written notice (an “Extension Notice”) to the
Seller, in which event the Closing Date shall be the date set forth in such
Extension Notice unless the Seller gives written notice (an “Extension Rejection
Notice”) to the Purchaser within five (5) Business Days after its receipt of the
Extension Notice which Extension Rejection Notice either objects to the extended
date set forth in the Extension Notice or proposes an alternative extended date
acceptable to the Purchaser, in which event, the Closing Date shall either be
not extended and shall occur as set forth in the first paragraph of this
Section 2.2 or extended to such proposed alternative extended Closing Date;
provided, however, that the Seller shall have the right to give an Extension
Rejection Notice only if the extension of the Closing Date will adversely effect
the Seller’s ability to conclude a like kind exchange pursuant to Section 12.15,
and the Purchaser shall have the right to give an Extension Notice only if the
extension of the Closing Date will adversely affect any financing of the
acquisition.

 

2.3                                 Purchase Price.

 

(a)                                  At Closing, the Purchaser shall pay the
Purchase Price, subject to adjustment as provided in Article 9, to the Seller.

 

(b)                                 The Purchase Price, as adjusted as provided
herein, shall be payable by wire transfer of immediately available funds on the
Closing Date to an account or accounts to be designated by the Seller.

 

SECTION 3.                            TITLE, DILIGENCE MATERIALS, ETC.

 

3.1                                 Title.  Prior to the execution of this
Agreement, the Seller has delivered the Existing Title Policy and the Existing
Survey to the Purchaser.

 

4

--------------------------------------------------------------------------------


 

Within five (5) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the  Seller
given on or prior to the fifth (5th) Business Day after the Seller’s notice of
its unwillingness or inability to cure (or deemed election not to cure) such
defect and time shall be of the essence with respect to the giving of such
notice.  Failure of the Purchaser to give such notice shall be deemed an
election by the Purchaser to proceed in accordance with clause (ii) above.

 

3.2                                 No Other Diligence.  The Purchaser
acknowledges that, except as provided in Section 3.1, (i) the Purchaser has had
the opportunity to fully investigate and inspect the physical and environmental
condition of the Property, and to review and analyze all title examinations,
surveys, environmental assessment reports, building evaluations, financial data
and other investigations and materials pertaining to the Property which the
Purchaser deems necessary to determine the feasibility of the Property and its
decision to acquire the Property, (ii) the Purchaser shall not be conducting any
further title examinations, surveys, environmental assessments, building
evaluations, financial analyses or other investigations with respect to the
Property, and (iii) the Purchaser shall not have any right to terminate this
Agreement as a result of any title

 

5

--------------------------------------------------------------------------------


 

examinations, surveys, environmental assessments, building valuations, financial
analyses or other investigations with respect to the Property.

 

SECTION 4.                            CONDITIONS TO THE PURCHASER’S OBLIGATION
TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1                                 Closing Documents.  The Seller shall have
delivered, or cause to have been delivered, to the Purchaser the following:

 

(a)                                  A good and sufficient deed in the form
attached as Schedule C hereto, with respect to the Property, in proper statutory
form for recording, duly executed and acknowledged by the Seller, conveying
title to the Property, free from all liens and encumbrances other than the
Permitted Exceptions;

 

(b)                                 An assignment by the Seller and an
assumption by the Purchaser, in form and substance reasonably satisfactory to
the Seller and the Purchaser, duly executed and acknowledged by the Seller and
the Purchaser, of all of the Seller’s right, title and interest in, to and under
the Leases and including, without limitation, (i) the Seller’s agreement to
request the tenants thereunder to provide novation or other agreements as may be
required under the Leases in connection with the assignment thereof to the
Purchaser, and (ii) the Seller’s agreement to, within one (1) Business Day of
receipt thereof, transfer to the Purchaser all rent and other payments made by
the tenants under the Leases with respect to the period from and after the
Closing Date, and to hold all such rent and other payments in trust for the
benefit of the Purchaser pending transfer;

 

(c)                                  An assignment by the Seller and an
assumption by the Purchaser, in form and substance reasonably satisfactory to
the Seller and the Purchaser, duly executed and acknowledged by the Seller and
the Purchaser, of all of the Seller’s right, title and interest, if any, in, to
and under all transferable licenses, contracts, permits and agreements affecting
the Property;

 

(d)                                 A bill of sale by the Seller, without
warranty of any kind, in form and substance reasonably satisfactory to the
Seller and the Purchaser, with respect to any personal property owned by the
Seller, situated at the Property and used exclusively by the Seller in
connection with the Property (it

 

6

--------------------------------------------------------------------------------


 

being understood and agreed that no portion of the Purchase Price is allocated
to personal property);

 

(e)                                  To the extent the same are in the Seller’s
possession, original, fully executed copies of all material documents and
agreements, plans and specifications and contracts, licenses and permits
pertaining to the Property;

 

(f)                                    To the extent the same are in the
Seller’s possession, duly executed original copies of the Leases;

 

(g)                                 A closing statement showing the Purchase
Price, apportionments and fees, and costs and expenses paid in connection with
the Closing; and

 

(h)                                 Such other conveyance documents,
certificates, deeds and other instruments as the Purchaser, the Seller or the
Title Company may reasonably require and as are customary in like transactions
in sales of property in similar transactions.

 

4.2                                 Title Policy.  The Title Company shall be
prepared to issue, upon payment of the title premium at its regular rates, a
title policy in the amount of the Purchase Price, insuring title to the Property
is vested in the Purchaser or its designee or assignee, subject only to the
Permitted Exceptions, with such endorsements as shall be reasonably required by
the Purchaser.

 

4.3                                 Environmental Reliance Letters.  The
Purchaser shall have received a reliance letter, authorizing the Purchaser and
its designees and assignees to rely on the most recent environmental assessment
report prepared for the Property, in form and substance reasonably acceptable to
the Purchaser.

 

4.4                                 Condition of Property.  The Property shall
be in substantially the same physical condition as on the date of this
Agreement, ordinary wear and tear and, subject to Section 10.1, casualty
excepted.

 

4.5                                 Other Conditions.  All representations and
warranties of the Seller herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Seller shall have
performed in all material respects all covenants and obligations required to be
performed by the Seller on or before the Closing Date.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.                            CONDITIONS TO SELLER’ OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1                                 Purchase Price.  The Purchaser shall deliver
to the Seller the Purchase Price payable hereunder, subject to the adjustments
set forth in Section 2.3, together with any closing costs to be paid by the
Purchaser under Section 9.2.

 

5.2                                 Closing Documents.  The Purchaser shall have
delivered to the Seller duly executed and acknowledged counterparts of the
documents described in Section 4.1, where applicable.

 

5.3                                 Other Conditions.  All representations and
warranties of the Purchaser herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Purchaser shall have
performed in all material respects all covenants and obligations required to be
performed by the Purchaser on or before the Closing Date.

 

SECTION 6.                            REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1                                 Status and Authority of the Seller, Etc. 
The Seller is duly organized, validly existing and in good standing under the
laws of its state of organization or formation, and has all requisite power and
authority under its charter documents to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

 

6.2                                 Action of the Seller, Etc.  The Seller has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and upon the execution and delivery of any document to be
delivered by the Seller on or prior to the Closing Date, this Agreement and such
document shall constitute the valid and binding obligation and agreement of the
Seller, enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

 

6.3                                 No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Seller, nor
compliance with the terms and provisions hereof, will result in

 

8

--------------------------------------------------------------------------------


 

any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under, or result in the creation of any lien, charge or
encumbrance upon the Property pursuant to the terms of any indenture, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which the Seller is bound.

 

6.4                                 Litigation.  To the Seller’s actual
knowledge, it has not received written notice that any investigation, action or
proceeding is pending or threatened, which (i) questions the validity of this
Agreement or any action taken or to be taken pursuant hereto, or (ii) involves
condemnation or eminent domain proceedings against the Property or any portion
thereof.

 

6.5                                 Existing Leases, Etc.  Subject to
Section 8.1, other than the Leases listed in the Rent Roll, the Seller has not
entered into a contract or agreement with respect to the occupancy of the
Property that will be binding on the Purchaser after the Closing.  To the
Seller’s actual knowledge: (a) the copies of the Leases heretofore delivered by
the Seller to the Purchaser are true, correct and complete copies thereof; and
(b) such Leases have not been amended except as evidenced by amendments
similarly delivered and constitute the entire agreement between the Seller and
the tenants thereunder.  Except as otherwise set forth in the Rent Roll or the
Leases: (i) to the Seller’ actual knowledge, each of its Leases is in full force
and effect on the terms set forth therein; (ii) to the Seller’s actual
knowledge, there are no uncured defaults or circumstances which with the giving
of notice, the passage of time or both would constitute a default thereunder
which would have a material adverse effect on the business or operations of the
Property; (iii) to the Seller’s actual knowledge, each of its tenants is legally
required to pay all sums and perform all material obligations set forth therein
without any ongoing concessions, abatements, offsets, defenses or other basis
for relief or adjustment; (iv) to the Seller’s actual knowledge, none of its
tenants has asserted in writing or has any defense to, offsets or claims
against, rent payable by it or the performance of its other obligations under
its Lease which would have a material adverse effect on the on-going business or
operations of the Property; (v) the Seller has no outstanding obligation to
provide any of its tenants with an allowance to perform, or to perform at its
own expense, any tenant improvements; (vi) none of its tenants has prepaid any
rent or other charges relating to the post-Closing period; (vii) to the Seller’s
actual knowledge, none of its tenants has filed a petition in bankruptcy or for
the approval of a plan of

 

9

--------------------------------------------------------------------------------


 

reorganization or management under the Federal Bankruptcy Code or under any
other similar state law, or made an admission in writing as to the relief
therein provided, or otherwise become the subject of any proceeding under any
federal or state bankruptcy or insolvency law, or has admitted in writing its
inability to pay its debts as they become due or made an assignment for the
benefit of creditors, or has petitioned for the appointment of or has had
appointed a receiver, trustee or custodian for any of its property, in any case
that would have a material adverse effect on the business or operations of the
Property; (viii) to the Seller’s actual knowledge, none of its tenants has
requested in writing a modification of its Lease, or a release of its
obligations under its Lease in any material respect or has given written notice
terminating its Lease, or has been released of its obligations thereunder in any
material respect prior to the normal expiration of the term thereof, in any case
that would have a material adverse effect on the on-going business or operations
of the Property; (ix) to the Seller’s actual knowledge, except as set forth in
the Leases, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and
(x) all brokerage commissions currently due and payable with respect to each of
its Leases have been paid.  To the Seller’s actual knowledge, the other
information set forth in the Rent Roll is true, correct and complete in all
material respects.

 

6.6                                 Agreements, Etc.  Other than the Leases, the
Seller has not entered into any contract or agreement with respect to the
Property which will be binding on the Purchaser after the Closing other than
contracts and agreements being assumed by the Purchaser or which are terminable
upon thirty (30) days notice without payment of premium or penalty.

 

6.7                                 Not a Foreign Person.  The Seller is not a
“foreign person” within the meaning of Section 1445 of the United States Revenue
Code of 1986, as amended, and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged

 

10

--------------------------------------------------------------------------------


 

breach, the Purchaser gives the Seller written notice prior to the expiration of
said three hundred sixty (360) day period of such alleged breach with reasonable
detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and, subject
to the representations and warranties made in this Agreement, shall purchase the
Property in its “as is”, “where is” and “with all faults” condition on the
Closing Date.  Notwithstanding anything to the contrary contained herein, in the
event that any party hereto has actual knowledge of the default of any other
party (a “Known Default”), but nonetheless elects to consummate the transactions
contemplated hereby and proceeds to Closing, then the rights and remedies of
such non-defaulting party shall be waived with respect to such Known Default
upon the Closing and the defaulting party shall have no liability with respect
thereto.

 

SECTION 7.                            REPRESENTATIONS AND WARRANTIES OF
PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

11

--------------------------------------------------------------------------------


 

7.1                                 Status and Authority of the Purchaser.  The
Purchaser is duly organized, validly existing and in good standing under the
laws of its state of organization or formation, and has all requisite power and
authority under its charter documents to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

 

7.2                                 Action of the Purchaser.  The Purchaser has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and upon the execution and delivery of any document to be
delivered by the Purchaser on or prior to the Closing Date, this Agreement and
such document shall constitute the valid and binding obligation and agreement of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

7.3                                 No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Purchaser, nor
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Purchaser pursuant to the terms of any indenture,
mortgage, deed of trust, note, evidence of indebtedness or any other agreement
or instrument by which the Purchaser is bound.

 

7.4                                 Litigation.  The Purchaser has received no
written notice that any investigation, action or proceeding is pending or
threatened which questions the validity of this Agreement or any action taken or
to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Seller gives the Purchaser written
notice prior to the expiration of said three hundred sixty (360) period of such
alleged breach with reasonable detail as to the nature of such breach.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.                            COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1                                 Approval of Agreements.  Not to enter into,
modify, amend or terminate any Lease or any other material agreement with
respect to the Property, which would encumber or be binding upon the Property
from and after the Closing Date, without in each instance obtaining the prior
written consent of the Purchaser.

 

8.2                                 Operation of Property.  To continue to
operate the Property consistent with past practices.

 

8.3                                 Compliance with Laws, Etc.  To comply in all
material respects with (i) all laws, regulations and other requirements from
time to time applicable of every governmental body having jurisdiction of the
Property, or the use or occupancy thereof, and (ii) all material terms,
covenants and conditions of all agreements affecting the Property.

 

8.4                                 Compliance with Agreements.  To comply with
each and every material term, covenant and condition contained in the Leases and
any other material document or agreement affecting the Property and to monitor
compliance thereunder consistent with past practices.

 

8.5                                 Notice of Material Changes or Untrue
Representations.  Upon learning of any material change in any condition with
respect to the Property or of any event or circumstance which makes any
representation or warranty of the Seller to the Purchaser under this Agreement
untrue or misleading, promptly to notify the Purchaser thereof.

 

8.6                                 Insurance.  To maintain, or cause to be
maintained, all existing property insurance relating to the Property.

 

8.7                                 Cooperation.  The Purchaser and the Seller
shall reasonably cooperate in complying with the requirements under the Leases
in connection with the transfer and assignment of the Property and the Leases to
the Purchaser.  The provisions of this Section 8.7 shall survive the Closing
hereunder.

 

8.8                                 Approval of 2011 Capital Expenditure
Budget.  In the event that the Closing Date shall be extended to a date on or
after January 1, 2011 pursuant to the provisions of Section 2.2, the Seller
shall prepare for the Purchaser’s review and approval

 

13

--------------------------------------------------------------------------------


 

a 2011 capital expenditure budget, which budget shall include, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”.

 

SECTION 9.                            APPORTIONMENTS.

 

9.1                                 Real Property Apportionments.  (a)  The
following items shall be apportioned at the Closing as of the close of business
on the day immediately preceding the Closing Date:

 

(i)

annual rents, operating costs, taxes and other fixed charges payable under the
Leases;

 

 

(ii)

percentage rents and other unfixed charges payable under the Leases;

 

 

(iii)

fuel, electric, water and other utility costs;

 

 

(iv)

municipal assessments and governmental license and permit fees;

 

 

(v)

Real estate taxes and assessments other than special assessments, based on the
rates and assessed valuation applicable in the fiscal year for which assessed;

 

 

(vi)

water rates and charges;

 

 

(vii)

sewer and vault taxes and rents; and

 

 

(viii)

all other items of income and expense normally apportioned in sales of property
in similar situations in the jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)                                 If there are water, gas or electric meters
located at the Property, the Seller shall obtain readings thereof to a date not
more than thirty (30) days prior to the Closing Date and the unfixed water rates
and charges, sewer taxes and rents and gas and electricity charges, if any,
based thereon for the intervening time shall be apportioned on the basis of such
last readings.  If such readings are not obtainable by the Closing

 

14

--------------------------------------------------------------------------------


 

Date, then, at the Closing, any water rates and charges, sewer taxes and rents
and gas and electricity charges which are based on such readings shall be
prorated based upon the per diem charges obtained by using the most recent
period for which such readings shall then be available.  Upon the taking of
subsequent actual readings, the apportionment of such charges shall be
recalculated and the Seller or the Purchaser, as the case may be, promptly shall
make a payment to the other based upon such recalculations.  The parties agree
to make such final recalculations within sixty (60) days after the Closing Date.

 

(c)                                  If any refunds of real property taxes or
assessments, water rates and charges or sewer taxes and rents shall be made
after the Closing, the same shall be held in trust by the Seller or the
Purchaser, as the case may be, and shall first be applied to the unreimbursed
costs incurred in obtaining the same, then to any required refunds to tenants
under the Leases, and the balance, if any, shall be paid to the Seller (for the
period prior to the Closing Date) and to the Purchaser (for the period
commencing with the Closing Date).

 

(d)                                 If, on the Closing Date, the Property shall
be or shall have been affected by any special or general assessment or
assessments or real property taxes payable in a lump sum or which are or may
become payable in installments of which the first installment is then a charge
or lien and has become payable, the Seller shall pay or cause to be paid at the
Closing the unpaid installments of such assessments due and as of the Closing
Date.

 

(e)                                  No insurance policies of the Seller are to
be transferred to the Purchaser, and no apportionment of the premiums therefor
shall be made.

 

(f)                                    At the Closing, the Seller shall transfer
to the Purchaser the amount of all unapplied security deposits held pursuant to
the terms of the Leases.

 

(g)                                 Brokerage commissions, tenant improvement
expenses and other amounts payable by the Seller as landlord under Leases
entered into by the Seller after the date hereof, or in connection with the
renewal or extension of any existing Lease, shall be the responsibility of the
Purchaser, and the Purchaser shall reimburse the Seller at the Closing for all
such brokerage commissions, tenant improvement expenses and other amounts paid
by the Seller prior to the Closing.  The Purchaser shall receive a credit at
Closing for all unpaid brokerage commissions, tenant improvement expenses and
other amounts payable by the Seller as

 

15

--------------------------------------------------------------------------------


 

landlord under Leases entered into by the Seller prior to the date hereof.

 

(h)                                 Amounts payable after the date hereof on
account of capital expenditures under the 2010 capital expenditure budget
prepared as of March 31, 2010 (the “CapEx Budget”) (including, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”), shall be the responsibility of the Purchaser, and the Purchaser
shall reimburse the Seller at the Closing for all amounts paid by the Seller
prior to the Closing on account of capital expenditures under the CapEx Budget
payable after the date hereof.  The Purchaser shall receive a credit at Closing
for all unpaid amounts payable on account of capital expenditures under the
CapEx Budget prior to the date hereof.  A copy of the CapEx Budget has been
previously provided to the Purchaser.

 

(i)                                     If a net amount is owed by the Seller to
the Purchaser pursuant to this Section 9.1, such amount shall be credited
against the Purchase Price.  If a net amount is owed by the Purchaser to the
Seller pursuant to this Section 9.1, such amount shall be added to the Purchase
Price paid to the Seller.

 

(j)                                     If, on the Closing Date, there are past
due rents with respect to any Lease, amounts received by the Purchaser with
respect to such Lease after the Closing Date shall be applied, first, to rents
due or to become due during the calendar month in which the Closing occurs, and
then, to all other rents due or past due in inverse order to the order in which
they became due (i.e., first to arrearages most recently occurring, then to
older arrearages).  In no event shall the Seller have any right to take any
action to collect any past due rents or other amounts following the Closing;
provided, however, the Purchaser shall use commercially reasonable efforts to
collect such past due rents and other amounts, except that the Purchaser shall
have no obligation to institute any legal action or proceeding or otherwise
enforce any of its rights and remedies under any Lease in connection with such
commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2                                 Closing Costs.

 

(a)                                  The Purchaser shall pay (i) the costs of
closing and diligence in connection with the transactions contemplated hereby
(including, without limitation, all premiums, charges and fees of the Title
Company in connection with the title

 

16

--------------------------------------------------------------------------------


 

examination and insurance policies to be obtained by the Purchaser, including
affirmative endorsements), (ii) fifty percent (50%) of all documentary, stamp,
sales, intangible and other transfer taxes and fees incurred in connection with
the transactions contemplated by this Agreement, and (iii) fifty percent (50%)
of all state, city, county, municipal and other governmental recording and
filing fees and charges.

 

(b)                                 The Seller shall pay (i) fifty percent (50%)
of all documentary, stamp, sales, intangible and other transfer taxes and fees
incurred in connection with the transactions contemplated by this Agreement, and
(ii) fifty percent (50%) of all state, city, county, municipal and other
governmental recording and filing fees and charges.

 

(c)                                  Each party shall pay the fees and expenses
of its attorneys and other consultants.

 

SECTION 10.                     DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1                           Casualty.  If, prior to the Closing, the Property
is materially destroyed or damaged by fire or other casualty, the Seller shall
promptly notify the Purchaser of such fact.  In such event, the Purchaser shall
have the right to terminate this Agreement by giving notice to the Seller not
later than ten (10) days after the giving the Seller’s notice (and, if
necessary, the Closing Date shall be extended until one day after the expiration
of such ten-day period).  If the Purchaser elects to terminate this Agreement as
aforesaid, this Agreement shall terminate and be of no further force and effect
and no party shall have any liability to the other hereunder.  If less than a
material part of the Property shall be affected by fire or other casualty or if
the Purchaser shall not elect to terminate this Agreement as aforesaid, there
shall be no abatement of the Purchase Price and the Seller shall assign to the
Purchaser at the Closing the rights of the Seller to the proceeds, if any, under
the Seller’s insurance policies covering the Property with respect to such
damage or destruction and there shall be credited against the Purchase Price the
amount of any deductible, any proceeds previously received by Seller on account
thereof and any deficiency in proceeds.

 

10.2                           Condemnation.  If, prior to the Closing, a
material part of the Property (including access or parking thereto), is taken by
eminent domain (or is the subject of a pending taking which has not yet been
consummated), the Seller shall notify the Purchaser of such fact promptly after
obtaining knowledge thereof and the Purchaser shall have the right to terminate
this

 

17

--------------------------------------------------------------------------------


 

Agreement by giving notice to the Seller not later than ten (10) days after the
giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award received by the Seller prior to the Closing) and the
Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

10.3                           Survival.  The parties’ obligations, if any,
under this Section 10 shall survive the Closing.

 

SECTION 11.                     DEFAULT.

 

11.1                           Default by the Seller.  If the transaction herein
contemplated fails to close as a result of the default of the Seller hereunder,
or the Seller having made any representation or warranty herein which shall be
untrue or misleading in any material respect, or the Seller having failed to
perform any of the covenants and agreements contained herein to be performed by
the Seller, the Purchaser may, as its sole remedy, either (x) terminate this
Agreement or (y) pursue a suit for specific performance.

 

11.2                           Default by the Purchaser.  If the transaction
herein contemplated fails to close as a result of the default of the Purchaser
hereunder, or the Purchaser having made any representation or warranty herein
which shall be untrue or misleading in any material respect, or the Purchaser
having failed to perform any of the covenants and agreements contained herein to
be performed by it, the Seller may terminate this Agreement (in which case, the
Purchaser shall reimburse the Seller for all of the fees, charges, disbursements
and expenses of the Seller’s attorneys).

 

SECTION 12.                     MISCELLANEOUS.

 

12.1                           Allocation of Liability.  It is expressly
understood and agreed that the Seller shall be liable to third parties for

 

18

--------------------------------------------------------------------------------


 

any and all obligations, claims, losses, damages, liabilities, and expenses to
the extent arising out of events, contractual obligations, acts, or omissions of
the Seller that occurred in connection with the ownership or operation of the
Property during the period in which the Seller owned the Property prior to the
Closing and the Purchaser shall be liable to third parties for any and all
obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events, contractual obligations, acts, or omissions of the
Purchaser that occur in connection with the ownership or operation of the
Property during the period in which the Purchaser owns the Property after the
Closing.  The provisions of this Section 12.1 shall survive the Closing.

 

12.2                           Brokers.  Each of the parties hereto represents
to the other parties that it dealt with no broker, finder or like agent in
connection with this Agreement or the transactions contemplated hereby.  Each
party shall indemnify and hold harmless the other party and its respective legal
representatives, heirs, successors and assigns from and against any loss,
liability or expense, including reasonable attorneys’ fees, charges and
disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 12.2 shall survive the Closing.

 

12.3                           Publicity.  The parties agree that, except as
otherwise required by law and except for the exercise of any remedy hereunder,
no party shall, with respect to this Agreement and the transactions contemplated
hereby, contact or conduct negotiations with public officials, make any public
pronouncements, issue press releases or otherwise furnish information regarding
this Agreement or the transactions contemplated to any third party without the
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

12.4                           Notices.  (a)  Any and all notices, demands,
consents, approvals, offers, elections and other communications required or
permitted under this Agreement shall be deemed adequately given if in writing
and the same shall be delivered either in hand, by telecopier with confirmed
receipt, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid and registered or certified
with return receipt requested (if by

 

19

--------------------------------------------------------------------------------


 

mail), or with all freight charges prepaid (if by Federal Express or similar
carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed,

 

if to the Seller, to:

 

c/o HRPT Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John C. Popeo
[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David M. Blackman
[Telecopier No. (617) 796-8267]

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]

 

20

--------------------------------------------------------------------------------


 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successor and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

12.5                           Waivers, Etc.  Subject to the terms of the last
paragraph of Section 6, any waiver of any term or condition of this Agreement,
or of the breach of any covenant, representation or warranty contained herein,
in any one instance, shall not operate as or be deemed to be or construed as a
further or continuing waiver of any other breach of such term, condition,
covenant, representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6                           Assignment; Successors and Assigns.  Subject to
Section 12.15, this Agreement and all rights and obligations hereunder shall not
be assignable, directly or indirectly, by any party without the written consent
of the other, except that the Purchaser may assign this Agreement to any entity
wholly owned, directly or indirectly, by the Purchaser; provided, however, that,
in the event this Agreement shall be assigned to any one or more entities wholly
owned, directly or indirectly, by the Purchaser, the Purchaser named herein
shall remain liable for the obligations of the “Purchaser” hereunder.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.  This Agreement is not intended and shall not be construed to create
any rights in or to be enforceable in any part by any other persons.

 

12.7                           Severability.  If any provision of this Agreement
shall be held or deemed to be, or shall in fact be, invalid, inoperative or
unenforceable as applied to any particular case in any jurisdiction or
jurisdictions, or in all jurisdictions or in all cases, because of the conflict
of any provision with any

 

21

--------------------------------------------------------------------------------


 

constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

12.8                           Counterparts, Etc.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

12.9                           Performance on Business Days.  In the event the
date on which performance or payment of any obligation of a party required
hereunder is other than a Business Day, the time for payment or performance
shall automatically be extended to the first Business Day following such date.

 

12.10                     Attorneys’ Fees.  If any lawsuit or arbitration or
other legal proceeding arises in connection with the interpretation or
enforcement of this Agreement, the prevailing party therein shall be entitled to
receive from the other party the prevailing party’s costs and expenses,
including reasonable attorneys’ fees incurred in connection therewith, in
preparation therefor and on appeal therefrom, which amounts shall be included in
any judgment therein.

 

12.11                     Section and Other Headings.  The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

12.12                     Time of Essence.  Time shall be of the essence with
respect to the performance of each and every covenant and obligation, and the
giving of all notices, under this Agreement.

 

22

--------------------------------------------------------------------------------


 

12.13                     Governing Law.  This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of The Commonwealth
of Massachusetts.

 

12.14                     Arbitration.  Any party hereto may elect to submit any
dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration hereunder.  Any such arbitration shall be conducted in Boston,
Massachusetts in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then pertaining and the decision of the
arbitrators with respect to such dispute shall be binding, final and conclusive
on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten
(10) years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one

 

23

--------------------------------------------------------------------------------


 

counterpart thereof to be delivered to the Seller and one to the Purchaser.  A
judgment of a court of competent jurisdiction may be entered upon the award of
the arbitrators in accordance with the rules and statutes applicable thereto
then obtaining.

 

12.15                     Like Kind Exchange.  At either party’s request, the
non-requesting party will take all actions reasonably requested by the
requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement as a forward or reverse like-kind exchange for
the benefit of the requesting party in accordance with Section 1031 of the
Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange accommodation titleholder.  In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the requesting party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate, at no cost or expense to the other, a forward or reverse like-kind
exchange under Section 1031 of the Internal Revenue Code; provided, however,
that such assignment will not relieve the requesting party of any of its
obligations hereunder.  The non-requesting party will also agree to issue all
closing documents, including the deed, to the applicable qualified intermediary
or exchange accommodation titleholder if so directed by the requesting party
prior to Closing.  Notwithstanding the foregoing, in no event shall the
non-requesting party incur or be subject to any liability that is not otherwise
provided for in this Agreement.

 

12.16                     Recording.  This Agreement may not be recorded without
the prior written consent of both parties.

 

12.17                     Non-liability of Trustees of Seller.  The Declaration
of Trust of the Seller, dated March 14, 1997, as amended and supplemented, as
filed with the State Department of Assessments and Taxation of Maryland,
provides that no trustee, officer, shareholder, employee or agent of the Seller
shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, the Seller.  All persons dealing with the
Seller, in any way shall look only to the assets of the Seller for the payment
of any sum or the performance of any obligation.

 

12.18                     Non-liability of Trustees of Purchaser.  The Amended
and Restated Declaration of Trust establishing Government Properties Income
Trust, dated June 8, 2009, as amended and

 

24

--------------------------------------------------------------------------------


 

supplemented, as filed with the State Department of Assessments and Taxation of
Maryland, provides that no trustee, officer, shareholder, employee or agent of
Government Properties Income Trust shall be held to any personal liability,
jointly or severally, for any obligation of, or claim against, Government
Properties Income Trust.  All persons dealing with Government Properties Income
Trust, in any way shall look only to the assets of Government Properties Income
Trust for the payment of any sum or the performance of any obligation.

 

12.19                     Waiver.  The Purchaser hereby acknowledges that it is
a sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law,
rule or regulation (including those of Massachusetts and those of the state in
which the Property is located).  The Purchaser hereby acknowledges that, prior
to the execution of this Agreement, the Purchaser has had access to all
information necessary to acquire the Property and the Purchaser acknowledges
that the Seller has fully and completely fulfilled any and all disclosure
obligations with respect thereto.  The Purchaser hereby fully and completely
discharges the Seller from any further disclosure obligations whatsoever
relating to the Property.

 

12.20                     Further Assurances.  In addition to the actions
recited herein and contemplated to be performed, executed, and/or delivered by
the Seller and the Purchaser, the Seller and the Purchaser agree to perform,
execute and/or deliver or cause to be performed, executed and/or delivered at
the Closing or after the Closing any and all such further acts, instruments,
deeds and assurances as may be reasonably required to establish, confirm or
otherwise evidence the Seller’s satisfaction of any disclosure obligations or to
otherwise consummate the transactions contemplated hereby.

 

12.21                     Financials.  The Seller shall provide the Purchaser
with access to the books and records of the Seller for the purpose of preparing
audited financial statements for the Property with respect to the 2007, 2008,
2009 calendar years and stub 2010 period, such financial statements to be
prepared at the Purchaser’s sole cost and expense.  The provisions of this
Section 12.21 shall survive the Closing.

 

12.22                     State Specific Provisions.  The provisions set forth
in Schedule D hereto are hereby incorporated herein by reference as if fully set
forth herein.

 

[Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB ACQUISITION TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ John A. Mannix

 

Name:

John A. Mannix

 

Its:

President & Chief Investment Officer

 

 

 

 

 

PURCHASER:

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Its:

Treasurer & CFO

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


 

 

4181 Ruffin Road

 

San Diego, CA

 

Legal Description

 

LOT 25 OF “CITY OF SAN DIEGO INDUSTRIAL PARK UNIT NO. 7”, IN THE CITY OF SAN
DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO.
6658, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, JUNE 1,
1970.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-09B-93717), dated
April 10, 1997, by and between Chen & Fei Corporation, Lawco of Washington, Inc.
(Lessor/Owner”) and The United States of America (“Lessee/Government”).

 

2.                                       Supplemental Lease Agreement No. 1,
dated December 18, 1996, by and between Rose Group, LLC (Lessor/Owner”) and The
United States of America (“Lessee/Government”).

 

3.                                       Supplemental Lease Agreement No. 2,
dated October 7, 1997, by and between Rose Group, LLC (Lessor/Owner”) and The
United States of America (“Lessee/Government”).

 

4.                                       Supplemental Lease Agreement No. 3,
effective December 31, 1997, by and between Hub Realty Funding, Inc.
(Lessor/Owner”) and The United States of America (“Lessee/Government”).

 

5.                                       Supplemental Lease Agreement No. 4,
dated August 10, 1999, by and between Hub Acquisition Trust (Lessor/Owner”) and
The United States of America (“Lessee/Government”). — COPY ONLY

 

6.                                       Supplemental Lease Agreement No. 5,
dated July 3, 2007, by and between Hub Acquisition Trust (Lessor/Owner”) and The
United States of America (“Lessee/Government”).

 

7.                                       Supplemental Lease Agreement No. 6,
dated February 11, 2008, by and between Hub Acquisition Trust (Lessor/Owner”)
and The United States of America (“Lessee/Government”).

 

8.                                       Supplemental Lease Agreement No. 7,
dated July 25, 2008 by and between Hub Acquisition Trust (“Lessor/Owner”) and
the United States of America (“Lessee/Government”).

 

9.                                       Supplemental Lease Agreement No. 8,
dated July 8, 2009, by and between Hub Acquisition Trust (“Lessor/Owner”) and
the United States of America (“Lessee/Government”).

 

ii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (LCA01977), dated
September 30, 2009, by and between Hub Acquisition Trust (Lessor/Owner”) and The
United States of America — Military Entrance Processing Service
(“Lessee/Government”).

 

iii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-09B-96423), dated
June 19, 1996, by and between Rose Group, LLC (“Owner/Lessor”) and The United
States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease Agreement No. 1,
dated June 19, 1996, by and between Rose Group, LLC (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease Agreement No. 2,
dated September 27, 1996, by and between Rose Group, LLC (“Owner/Lessor”) and
The United States of America (“Government/Lessee”).

 

4.                                       Supplemental Lease Agreement No. 3,
dated October 15, 1996, by and between Rose Group, LLC (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease Agreement No. 4,
dated October 18, 1996, by and between Rose Group, LLC (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

6.                                       Supplemental Lease Agreement No. 5,
dated December 18, 1996, by and between Rose Group, LLC (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

7.                                       Supplemental Lease Agreement No. 6,
dated March 13, 1997, by and between Rose Group, LLC (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

8.                                       Supplemental Lease Agreement No. 7,
dated March 13, 1997, by and between Rose Group, LLC (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

9.                                       Supplemental Lease Agreement No. 8,
dated April 22, 1997, by and between Rose Group, LLC (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

10.                                 Supplemental Lease Agreement No. 9, dated
May 21, 1997, by and between Rose Group, LLC (“Owner/Lessor”) and The United
States of America (“Government/Lessee”).

 

11.                                 Supplemental Lease Agreement No. 10, dated
October 2, 1997, by and between Rose Group, LLC (“Owner/Lessor”) and The United
States of America (“Government/Lessee”).

 

iv

--------------------------------------------------------------------------------


 

12.                                 Supplemental Lease Agreement No. 11, dated
January 12, 1998, by and between Rose Group, LLC (“Owner/Lessor”) and The United
States of America (“Government/Lessee”).

 

13.                                 Supplemental Lease Agreement No. 12, not
dated or signed, by and between Hub Acquisition Trust (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

14.                                 Supplemental Lease Agreement No. 13, not
dated or signed, by and between Hub Acquisition Trust (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

15.                                 Supplemental Lease Agreement No. 14, not
dated, by and between Hub Acquisition Trust (“Owner/Lessor”) and The United
States of America (“Government/Lessee”).

 

16.                                 Supplemental Lease Agreement No. 15, not
dated, by and between Hub Acquisition Trust (“Owner/Lessor”) and The United
States of America (“Government/Lessee”).

 

17.                                 Supplemental Lease Agreement No. 16, not
dated, by and between Hub Acquisition Trust (“Owner/Lessor”) and The United
States of America (“Government/Lessee”).

 

18.                                 Supplemental Lease Agreement No. 17, dated
July 22, 2004, by and between Hub Acquisition Trust (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

19.                                 Supplemental Lease Agreement No. 18, dated
April 4, 2005, by and between Hub Realty Funding, Inc. (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

20.                                 Supplemental Lease Agreement No. 19, dated
July 29, 2005, by and between Hub Acquisition Trust (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

21.                                 Supplemental Lease Agreement No. 20, dated
March 22, 2007, by and between Hub Acquisition Trust (“Owner/Lessor”) and The
United States of America (“Government/Lessee”).

 

22.                                 Supplemental Lease Agreement No. 21, dated
March 18, 2008 by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

23.                                 Supplemental Lease Agreement No. 22, dated
April 9, 2009, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

v

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

 

Elizabeth S. Wigon

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109

 

MAIL TAX STATEMENTS TO:

 

HUB Acquisition Trust

c/o Health and Retirement Properties Trust

400 Centre Street

Newton, MA 02158

Attn:  David J. Hegarty

 

[San Diego, CA (DFAS)]

 

GRANT DEED

 

Documentary Transfer Tax is shown on separate Certificate filed herewith.

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, ROSE GROUP,
LLC, a California limited liability company, hereby grants to HUB ACQUISITION
TRUST, a Maryland real estate investment trust, the following described property
located in the City of San Diego, County of San Diego, State of California:

 

See Exhibit “A” attached hereto and incorporated herein by this reference.

 

Subject to the matters of record.

 

IN WITNESS WHEREOF, the undersigned has executed this Grant Deed as of
August 22, 1997.

 

 

GRANTOR:

 

 

 

 

 

ROSE GROUP LLC

 

 

 

 

 

By:

HUB Management, Inc., Manager

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Name:

David J. Hegarty

 

 

 

Its:

President

 

 

 

 

 

 

 

 

By:

/s/ Ajay Saini

 

 

 

Name:

Ajay Saini

 

 

 

Its:

Treasurer

 

 

 

 

 

 

 

MAIL TAX STATEMENTS AS DIRECTED ABOVE

 

 

ii

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

)

 

 

)         ss.

COUNTY OF Middlesex

 

)

 

On August 22, 1997, before me, the undersigned, personally appeared Ajay Saini,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

/s/ [ILLEGIBLE]

 

 

 

Notary Public in and for

 

My Commission Expires

 

said County and State

 

June 1, 2001

 

 

(SEAL)

 

COMMONWEALTH OF MASSACHUSETTS

 

)

 

 

)         ss.

COUNTY OF Middlesex

 

)

 

On August 22, 1997, before me, the undersigned, personally appeared David J.
Hegarty, personally known to me (or proved to me on the basis of satisfactory
evidence) to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

/s/ [ILLEGIBLE]

 

 

 

Notary Public in and for

 

My Commission Expires

 

said County and State

 

June 1, 2001

 

 

(SEAL)

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Legal Description of the Premises

 

[See attached copy.]

 

iv

--------------------------------------------------------------------------------


 

San Diego, CA (DFAS)

 

LOT 25 OF “CITY OF SAN DIEGO INDUSTRIAL PARK UNIT NO. 7”, IN THE CITY OF SAN
DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO.
6658, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, JUNE 1,
1970.

 

v

--------------------------------------------------------------------------------


 

SCHEDULE D

 

State Specific Provisions

 

CALIFORNIA

 

1.             Natural Hazard Disclosures.  As used herein, the term “Natural
Hazard Area” shall mean those areas identified as natural hazard areas or
natural hazards in the Natural Hazard Disclosure Act, California Government Code
Sections 8589.3, 8589.4 and 51183.5, and California Public Resources Code
Sections 2621.9, 2694 and 4136, and any successor statutes or laws (the “Act”). 
The Purchaser hereby acknowledges that, prior to the execution of this
Agreement, the Purchaser has had access to all maps and other information made
available to the public by government agencies, the Seller has fully and
completely fulfilled its disclosure obligations with respect to the Act and the
Seller is fully and completely discharged from any further disclosure
obligations under the Act.  The Purchaser acknowledges and agrees that nothing
contained herein releases the Purchaser from its obligation to fully investigate
and satisfy itself with the condition of the Property prior to the date hereof,
including, without limitation, whether the Property is located in any Natural
Hazard Area.  The Purchaser further acknowledges and agrees that matters may
change on or prior to the Closing and that the Seller has no obligation to
update, modify or supplement any information.  The Purchaser is solely
responsible for all disclosures to subsequent prospective purchasers of the
Property.

 

--------------------------------------------------------------------------------